United States Court of Appeals
                      For the First Circuit

No. 12-1382

                      HENRY MAZARIEGOS-PAIZ,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.



                           ERRATA SHEET

     The opinion of this Court issued on October 25, 2013 is
corrected as follows:

     On page 2, line 9, Footnote 1 is to be added at the end of the
word "them." as follows:

     We caution that we deal here exclusively with the
jurisdictional issue of exhaustion of administrative remedies. The
government has not raised any question of either waiver or
forfeiture, see United States v. Olano, 507 U.S. 725, 733-34 (1993)
(discussing those doctrines), and we take no view as to their
applicability or operation in judicial review of agency orders.

     Every other    footnote   thereafter   should   be   renumbered
accordingly.